                                          Case 5:19-cv-01242-LHK Document 195 Filed 03/10/21 Page 1 of 4




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12     GREGORY HANDLOSER and CERAFIN                       Case No. 19-CV-01242-LHK
Northern District of California




                                         CASTILLO,
 United States District Court




                                  13                                                         ORDER DENYING ADMINISTRATIVE
                                                        Plaintiffs,
                                                                                             MOTIONS TO FILE UNDER SEAL
                                  14                                                         WITHOUT PREJUDICE
                                                 v.
                                  15                                                         Re: Dkt. Nos. 161, 177, 184
                                         HCL TECHNOLOGIES LTD. and HCL
                                  16     AMERICA, INC.,
                                  17                    Defendants.

                                  18
                                              Before the Court are three administrative motions to file under seal. ECF Nos. 161, 177,
                                  19
                                       184. Plaintiffs Gregory Handloser and Cerafin Castillo (“Plaintiffs”) seek to seal portions of
                                  20
                                       Plaintiffs’ Motion for Class Certification and Plaintiffs’ Reply in support of the Motion for Class
                                  21
                                       Certification. ECF Nos. 161, 184. Plaintiffs also seek to seal portions or the entirety of exhibits
                                  22
                                       attached in support of both the Motion for Class Certification and the Reply. Id. Defendants HCL
                                  23
                                       Technologies Ltd. and HCL America, Inc. (“Defendants”) seek to seal portions of Defendants’
                                  24
                                       Opposition to Plaintiffs’ Motion for Class Certification, and portions or the entirety of exhibits
                                  25
                                       attached in support of the Opposition. ECF No. 184.
                                  26
                                              Having considered the parties’ motions, the relevant law, and the record in this case, the
                                  27
                                  28                                                     1
                                       Case No. 19-CV-01242-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
                                          Case 5:19-cv-01242-LHK Document 195 Filed 03/10/21 Page 2 of 4




                                   1   Court hereby DENIES without prejudice the parties’ administrative motions to file under seal.

                                   2      LEGAL STANDARD
                                   3           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                   4   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                   5   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   6   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                   7   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   8          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   9   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                  10   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                  11   supported by specific factual findings that outweigh the general history of access and the public

                                  12   policies favoring disclosure.” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and
Northern District of California
 United States District Court




                                  13   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                  14   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                  15   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  16   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  17   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  18   litigation will not, without more, compel the court to seal its records.” Id.

                                  19          Here, the documents that the parties seek to seal are related to a motion for class

                                  20   certification. “A class certification motion ‘generally involves considerations that are enmeshed in

                                  21   the factual and legal issues comprising plaintiff’s cause of action,’ which require a district court to

                                  22   engage in a ‘rigorous analysis’ that ‘entail[s] some overlap with the merits of the plaintiff’s

                                  23   underlying claims.’” McCurley v. Royal Seas Cruises, Inc., 2018 WL 3629945, at *2 (S.D. Cal.

                                  24   July 31, 2018) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351, 352 (2011)). Indeed,

                                  25   most district courts to consider the question have found that motions for class certification are

                                  26   “more than tangentially related to the underlying cause of action” and therefore apply the

                                  27   “compelling reasons” standard. Philips v. Ford Motor Co., 2016 WL 7374214, at *2 (N.D. Cal.

                                  28                                                      2
                                       Case No. 19-CV-01242-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
                                          Case 5:19-cv-01242-LHK Document 195 Filed 03/10/21 Page 3 of 4




                                   1   Dec. 20, 2016) (collecting cases). Accordingly, the compelling reasons standard applies to the

                                   2   parties’ sealing motions. See, e.g., Hadley v. Kellogg Sales Co., No. 16-CV-04955-LHK, 2018

                                   3   WL 7814785, at *2 (N.D. Cal. Sept. 5, 2018) (applying compelling reasons standard).

                                   4          In addition, parties moving to seal documents must comply with the procedures established

                                   5   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                   6   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                   7   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                   8   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                   9   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  10   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  11   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  12   version of the document” that “indicate[s], by highlighting or other clear method, the portions of
Northern District of California
 United States District Court




                                  13   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1).

                                  14      DISCUSSION
                                  15          The parties seek to seal 69 exhibits and declarations in addition to portions of the Motion

                                  16   for Class Certification, Opposition, and Reply. See ECF Nos. 161, 177, 184. The parties seek to

                                  17   file these documents under seal for a number of reasons, including that these documents contain

                                  18   (1) HCL’s confidential business information; (2) HCL’s confidential staffing processes and

                                  19   strategies; (3) HCL’s confidential employment data; and (4) personal information of individuals

                                  20   who are not parties to this lawsuit. See, e.g., ECF No. 164-1, at 2–4; ECF No. 185-1, at 2–4.

                                  21   Plaintiffs allege that the documents that Plaintiffs seek to file under seal have been designated as

                                  22   “confidential” or “highly confidential” by Defendants in discovery. See ECF No. 164-1, at 1; ECF

                                  23   No. 184, at 2. A motion for class certification is more than tangentially related to the underlying

                                  24   cause of action. Ford Motor Co., 2016 WL 7374214, at *2. Thus, the compelling reasons

                                  25   standard applies to the parties’ sealing motions. Hadley, 2018 WL 7814785, at *2.

                                  26          Having reviewed the parties’ sealing requests and the documents to be sealed, the Court

                                  27   finds that the parties’ sealing requests are overbroad or lack sufficient justification. First, the

                                  28                                                       3
                                       Case No. 19-CV-01242-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
                                          Case 5:19-cv-01242-LHK Document 195 Filed 03/10/21 Page 4 of 4




                                   1   parties seek to seal 57 exhibits in their entirety. The Court notes that “[i]f a sealing request is

                                   2   properly narrowly tailored, it will be relatively rare that an entire document will be sealable.”

                                   3   Hadley, 2018 WL 7814785, at *3. Second, although the parties have sought more narrowly

                                   4   tailored redactions in the remaining exhibits and declarations, many of the redactions sought are

                                   5   names of HCL employees or HCL clients. See, e.g., ECF No. 177-7, at ¶ 2; ECF No. 177-10, at ¶¶

                                   6   4–6; ECF No. 177-12, at ¶¶ 4–6; ECF No. 177-16, at ¶ 3; ECF NO. 177-24, at ¶¶ 2–4. The parties

                                   7   have provided no justification for why the names of these HCL employees and clients should be

                                   8   sealed. The parties’ declarations must establish the compelling reasons to seal these names.

                                   9          Accordingly, the Court DENIES the parties’ motions to seal without prejudice. By March

                                  10   24, 2021, the parties shall meet and confer in order to decide what information the parties will

                                  11   request to file under seal. By March 31, 2021, the parties shall file a joint administrative motion to

                                  12   file under seal with all necessary declarations establishing the compelling reasons to seal such
Northern District of California
 United States District Court




                                  13   information. The parties shall also comply with all other requirements set forth in Civil Local

                                  14   Rule 79-5(d).

                                  15   IT IS SO ORDERED.

                                  16
                                  17   Dated: March 10, 2021

                                  18                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  19                                                     United States District Judge
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                      4
                                       Case No. 19-CV-01242-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
